DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-8 and 14-20) in the reply filed on 9/12/22 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14-16 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Frazer et al. (US 2005/0199372A1) (hereafter Frazer).
With respect to claim 14, Frazer teaches a method for assembling a cold plate (title), comprising: connecting ribs (180) on a first side of a base plate (178) to a cover plate (179); connecting ribs (181) on a second side of the cover plate facing the first side of the base plate to the base plate (figures 37-38; and paragraphs 102-103); and fitting a side edge portion of the cover plate (52) on a lip (46) of an inner sidewall (50) of the base plate (43).
With respect to claim 15, Frazer teaches friction stir welding the side edge of the cover plate to the base plate (abstract; and figures 1-2, 23, and 29).
With respect to claim 16, Frazer teaches stir tack (broadest reasonable interpretation) welding the ribs of the base plate to the cover plate and/or friction stir tack welding the ribs of the cover plate to the base plate (figures 27, 29, 33, and 35; and paragraphs 92-99).

Allowable Subject Matter
Claims 1-8 are allowed.
Claims 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest either alone or in combination a method for manufacturing a cold plate assembly as recited by claim 1, particularly inserting each said tab of the first plurality of tabs into the corresponding slot of the second plurality of slots; inserting each said tab of the second plurality of tabs into the corresponding slot of the first plurality of slots; fitting the perimeter edge of the cover plate within the lip of the perimeter wall; friction stir tack welding, with a partial penetration pin tool head, between the spaced outer sacrificial ribs of the first side and the third side, wherein said friction stir tack welding melds each said tab to a corresponding slot; friction stir welding, with a full penetration friction stir welding pin tool head, with the perimeter edge of the cover plate within the lip of the perimeter wall, the perimeter edge of the cover plate to the base plate; and removing, by a milling machine, the outer sacrificial ribs of the cover plate and the base plate.
The prior art of record does not teach or suggest either alone or in combination a method for manufacturing a cold plate assembly as recited by claim 17, particularly fitting a plurality of first tabs extending from each of the ribs of the base plate into corresponding spaced apart slots formed in the cover plate; and fitting a plurality of second tabs extending from each of the ribs of the cover plate into corresponding spaced apart slots formed in the base plate
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kiley Stoner whose telephone number is 571-272-1183.  The examiner can normally be reached Monday-Thursday (9:30 a.m. to 8:00 p.m.).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KILEY S STONER/Primary Examiner, Art Unit 1735